DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cecil et al. (WO 2016/0369936 A1) in view of Chen et al. (US 2014/0261309 A1)
Regarding claim 1, Cecil discloses an engine operating method, comprising: deactivating a cylinder (103b) and holding an intake poppet valve (206) of the cylinder open for an some duration of a cycle of an engine that includes the cylinder; and operating an exhaust valve (208) of the cylinder during the cycle.
Cecil is silent as to holding an intake poppet valve of the cylinder open for the entire duration of a cycle.
Chen teaches an intake valve may be opened in a working cycle in which no fueling or combustion occurs so that an air charge is trapped within the combustion chamber during skipped working cycle (deactivation working cycle); see paragraph [0032].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cecil by keeping an intake valve at least partially open during the entire cycle of an engine as disclosed by Chen so an air charge is trapped within the combustion chamber during skipped working cycle to impart more positive torque output during an active (fired) working cycle (see Chen, paragraphs [0031] and [0032]).
Regarding claim 2, where holding the intake poppet valve of the cylinder open for the entire duration of the cycle of the engine includes holding the intake poppet valve open a threshold lift amount (wide open).
Regarding claim 8, further comprising combusting fuel in one or more cylinders (290, 295) during the cycle of the cylinder (skip fire strategy includes skipped and non-skipped cylinders).
Allowable Subject Matter
Claims 9-20 are allowed over prior art of record.
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicants’ arguments filed 12/29/2021 have been fully considered but they are not persuasive. Applicants argued Chen is silent as to holding an intake valve open for an entire engine cycle.
This argument is not persuasive because Chen teaches “an intake valve may be opened in a working cycle in which no fueling or combustion occurs so that an air charge is trapped within the combustion chamber during a skipped working cycle”; that is, skipped engine cycle; see paragraph [0032].  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747